DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) has been considered by the Examiner.
Election/Restrictions
Applicant’s election without traverse of Species A, Figs. 3-4 in the reply filed on January 8, 2021 is acknowledged.  Claims 2 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Claim 2 is withdrawn as having claiming a non-elected embodiment (a lower end of the hollow spindle being fixedly connected with a guide bar is found in the embodiment and Species B).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to point to the “screw hole 24” as described in the specification at para 0040 in describing Figs. 3 and 4.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number 
Specification
The disclosure is objected to because of the following informalities: see para. 0039 number 84 (bottom housing or base housing); para. 0042 (middle tube 92 and outer tube 93).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Please clarify.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randlov (US 9,480,333).
Randlov discloses and shows a transmission assembly, comprising: 
a hollow spindle (6), an outer wall of which is provided with an outer thread; 
a transmission worm (5) disposed in the hollow spindle, wherein the transmission worm is synchronously rotatable with the hollow spindle and the transmission worm is telescopable relative to the hollow spindle in an axial direction; 
a first transmission nut (7) which is thread-fitted with the transmission worm, wherein the hollow spindle is rotatably positioned relative to the first transmission nut in the axial direction, and an external portion of the first transmission nut is provided with a locking structure (11) for limiting the first transmission nut from rotating; 
a second transmission nut (8) which is thread-fitted with the hollow spindle; 
a bushing (28) which is bushed outside of the hollow spindle, the second transmission nut being fixedly connected with the bushing; and 

Regarding claim 7, Randlov discloses and shows a lifting column, comprising: 
an inner tube (3), a middle tube (2), an outer tube (1), which are sequentially bushed from inside to outside, a bottom housing (31) fixedly connected to an upper end of the inner tube, an actuating device (see Fig. 3) disposed in the bottom housing, and a transmission assembly in transmission fit with the actuating device; wherein the transmission assembly refers to the transmission assembly according to claim 1; the actuating device is in transmission fit with an upper end of the guide tube; a lower end of the outer tube is provided with a base plate (4); a lower end of the transmission worn is rotatably positioned relative to the base plate in the axial direction; the locking structure (11) is fixedly connected to a lower end of the middle tube; and the bushing is fixedly connected with the bottom housing.
Regarding claim 8, the actuating device comprises a motor, a worm connected to an output shaft of the motor, and a worm gear in transmission fit with the worm, wherein an irregular hole (spline) is provided on the worm gear, and power transmission between an inner hole of the guide tube and the irregular hole is implemented via a first irregular bar (16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Randlov as applied to claim 1, in view of Wu (US 9,222,557).
Regarding claim 3, Randlov describes the invention of claim 1 as described elsewhere above.  Randlov does not show the hollow spindle being bushed with a first bearing, the first bearing being fixedly mounted to the first transmission nut.
Wu teaches a transmission assembly where a hollow spindle (40) is bushed with a first bearing (33), the first bearing being fixedly mounted to the first transmission nut 3.  One of ordinary skill would recognize that a bearing assembly would reduce rotational friction and ensure stability within the transmission assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Randlov transmission assembly where the hollow spindle is bushed with a first bearing, the first bearing being fixedly mounted to a transmission nut for the benefit of reduced rotational friction and increased stability within the transmission assembly.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Randlov as applied to claim 1, in view of Hu et al. (US 2015/0330486).
Randlov describes the invention of claim 1 as described elsewhere above.  Randlov does not show the transmission worm being bushed with a second bearing, the second bearing being fixed into a bearing seat.  
Hu teaches a transmission assembly where a transmission worm (Fig. 2B, 131) is bushed with a bearing, the bearing being fixed into a bearing seat, where one of ordinary skill would recognize that a bearing assembly would reduce rotational friction and ensure stability within the transmission assembly.
.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/BOBBY RUSHING, JR/Primary Examiner, Art Unit 3658  
Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658